                Case 2:20-cv-01542-RAJ Document 20 Filed 09/21/21 Page 1 of 2




1

2

3

4

5

6

7

8

9                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE
11
     ANNALIESE G. QUILLEN
12

13                     Plaintiff,                      Case No. 20-cv-1542 RAJ
          vs.
14
     COMMISSIONER OF SOCIAL
15
      SECURITY,                                        PROPOSED ORDER FOR EAJA
16                                                     ATTORNEY FEES
                                                       PURSANT TO EAJA
17                  Defendant.
18
     ______________________________________

19          Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),

20   28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ordered that EAJA
21
     attorney’s fees of $4,646.00 shall be awarded to Plaintiff pursuant to Astrue v. Ratliff, 130
22
     U.S. 2521 (2010). This award is based on 21.79 hours of attorney work at the 2020 rate
23

24

25


      PROPOSED ORDER FOR EAJA FEES, COSTS AND
      EXPENSES
      20-cv-1542 - 1
             Case 2:20-cv-01542-RAJ Document 20 Filed 09/21/21 Page 2 of 2




1    of $207.78 for 1.8 hours of work and the 2021 rate of $213.74 for 19.99 hours of work.
2    No expenses or costs are awarded.
3
           If the U.S. Department of Treasury verifies to the Office of General Counsel that
4
     Plaintiff does not owe a debt, the government will honor Plaintiff’s assignment of EAJA
5

6    Fees and pay EAJA fees directly to Plaintiff’s counsel, DEBRA J. VENHAUS at P.O.

7    Box 12488, Mill Creek, WA 98082.
8          DATED this 21st day of September, 2021.
9

10                                                  A
11                                                  The Honorable Richard A. Jones
12                                                  United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25


      PROPOSED ORDER FOR EAJA FEES, COSTS AND
      EXPENSES
      20-cv-1542 - 2
